Citation Nr: 1532347	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  07-09 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for service-connected mechanical low back pain with degenerative changes of the lumbosacral spine.

2.  Entitlement to an evaluation in excess of 10 percent from August 28, 2003, and in excess of 20 percent after June 13, 2014, for left lower extremity radiculopathy (LLER).

3.  Entitlement to an evaluation in excess of 10 percent from June 27, 2009, and in excess of 20 percent after June 13, 2014, for radiculopathy, right lower extremity radiculopathy (RLER).  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) from August 2003 to March 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to March 1989.  He had overseas service in Korea from September 1980 to September 1981, and from September 1983 to September 1985.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which in pertinent part granted service connection for mechanical low back pain with degenerative changes in the lumbosacral spine with a 20 percent evaluation effective August 28, 2003.  When this matter was last before the Board in April 2014 it was remanded for additional development.  Following the completion of that development it was returned to the Board and is now ready for further appellate review.  

In a September 2014 rating decision, the Veteran was granted increased ratings to 20 percent from June 13, 2014, for his left and right lower extremity radiculopathy.  The left lower extremity was previously evaluated as 10 percent disabling from August 26, 2003.  The right lower extremity was previously evaluated as 10 percent disabling from June 27, 2009.  As these grants are interpreted by the Board as partial grants of the inextricably intertwined mechanical low back pain issue, but not the maximum evaluation provided by the rating schedule, they are currently on appeal.  

In June 2010, the Veteran withdrew his request for a Board hearing.  38 C.F.R. § 20.702(d) (2014).  

This appeal was processed using the Veteran's electronic VA folders (Virtual and VBMS) paperless claims processing system.  A review of the Veteran's electronic VA folders reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claim.

A claim for a total disability rating based on individual unemployability (TDIU) is deemed to have been submitted as part of any claim for an increased rating when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest evaluation possible.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran submitted a statement in October 2004 indicating that he could no longer work due in part to his back disability.  The Veteran was granted TDIU on April 1, 2005.  The Veteran was subsequently granted schedular 100 percent permanent and total disability and special monthly compensation, therefore, the issue of TDIU is moot subsequent to April 1, 2005.  The record now raises a question of whether the Veteran was unemployable due his service-connected disabilities from August 2003, the month of the Veteran's increased rating claim, to March 31, 2005.  Thus, a claim for a TDIU is properly before the Board.  See id.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At all times relevant to this appeal, the Veteran's mechanical low back pain with degenerative changes of the lumbosacral spine has manifested as a moderate degree of disability, without severe symptoms such as a severe limitation of spine motion, whole spine listing, or marked limitation of forward bending in the standing position.  

2.  At all times relevant to this appeal, the Veteran's mechanical low back pain with degenerative changes of the lumbosacral spine has not been manifested by forward flexion of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

3.  The Veteran's LLER was manifested by mild symptoms of pain, paresthesias and/or dysesthesias, and numbness from August 26, 2003 to June 13, 2014, and moderate symptoms of pain, paresthesias and/or dysesthesias, and numbness after June 13, 2014.

4.  The Veteran's RLER was manifested by mild symptoms of pain, paresthesias and/or dysesthesias, and numbness from June 27, 2009 to June 13, 2014, and moderate symptoms of pain, paresthesias and/or dysesthesias, and numbness after June 13, 2014.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for mechanical low back pain with degenerative changes to the lumbosacral spine have not been met or approximated at any time relevant to this appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5292 (2002); 38 C.F.R. § 4.71a, DC 5295 (2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, DC 5242 (2014).

2.  The criteria for a disability rating for the left lower extremity radiculopathy in excess of 10 percent after August 26, 2003, and in excess of 20 percent after June 13, 2014, have not been met or approximated.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, DC 8520 (2014).

3.  The criteria for a disability rating for the right lower extremity in excess of 10 percent after June 27, 2009, and in excess of 20 percent after June 13, 2014, have not been met or approximated.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, DC 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§  5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§  3.102, 3.156(a), 3.159, 3.326(a) (2014).

A.  Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id. 

Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, a December 2006 letter notified the Veteran of the information and evidence needed to substantiate his increased rating claim.  The Veteran was notified of how ratings and effective dates are assigned.  See Dingess, 19 Vet. App. 473.  The Veteran's increased rating claim was subsequently adjudicated in a March 2007 statement of the case.  Prickett v. Nicholson, 20 Veteran. App. 370, 377-78 (2006) (as long as there is a determination made after the notice letter, there is no need to draw a distinction as to whether an adjudicatory decision was issued in a rating decision or an SOC).  Thus, because the VCAA notice provided was adequate and occurred before a determination made after the notice letter, VA's duty to notify in this case has been satisfied. 

B.  Duty to Assist

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  The Veteran's VA treatment records, service treatment records have been associated with his electronic claims folder.  

Additionally, VA examinations were performed in December 2003, September 2004, May 2008, June 2009, October 2010, and June 2014, to determine the extent of the Veteran's disabilities.  The Board finds that these examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's low back claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code (DC), a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2014). 

The United States Court of Appeals for the Federal Circuit has held that VA "is specifically required to assess a disability 'in relation to its history' when making disability ratings determinations[.]"  Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009) (citing 38 C.F.R. § 4.1 ("It is thus essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.")).   The Board, therefore, will examine the Veteran's entire history regarding his low back and radiculopathy disabilities.    

The Court of Appeals for Veteran's Claims has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The effective dates for staged ratings are established using the principle set forth at 38 C.F.R. § 3.400(o)(2), that is, the earliest date that it is factually ascertainable that the criteria for each disability rating were met.  In determining when an increase is "factually ascertainable," the Board must look to all of the evidence including testimonial evidence and expert medical opinions regarding when the increase took place.  VAOPGCPREC 12-98.  The Board will, in accordance with above, determine whether staged evaluations are warranted in this instance.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2014).  Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  "Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court."  Jandreau, 492 F.3d at 1377.  The Board can consider bias in lay evidence as well as conflicting statements and actions by the Veteran in weighing credibility.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

It is the policy of VA to administer and apply the law under a broad interpretation, consistent, however, with the facts shown in the case.  Consistently, "[t]he evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."  Bastien v. Shinseki, F.3d 1301, 1306 (Fed. Cir. 2010).  When there is an approximate balance of positive and negative evidence, or equipoise, regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  However, deference to the Board's weighing of evidence and inferences is appropriate when it is tethered to the evidentiary record.  See Siewe v. Gonzales, 480 F.3d 160, 169 (2d Cir. 2007) (citing Cao He Lin v. U.S. Dep't of Justice, 428 F.3d 391, 405 (2d Cir. 2005) ("Without some specific evidence concerning practices in China, the IJ's [immigration judge] conclusion . . . is speculative." )).  

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

VA's Schedule for Rating Disabilities provides for the evaluation of the musculoskeletal system at 38 C.F.R. § 4.71a, and neurologic disabilities at 38 C.F.R. § 4.124a.  
A.  Low Back Pain with Degenerative Changes

Upon the grant of service connection, the Veteran's low back disability was rated as 20 percent disabling effective August 28, 2003.  The 20 percent rating has remained in effect throughout the course of this appeal.  

In August 2003, amendments were made to the criteria used in rating disabilities of the spine, to include disabilities of the thoracolumbar spine, effective from September 26, 2003.  See Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The Board will evaluate the Veteran's claim under both the old criteria in the Schedule and the current regulations in order to ascertain which version would accord him the highest rating.  According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent that it conflicts with the precedents of the United States Supreme Court (Supreme Court) and the Federal Circuit.  Karnas is inconsistent with Supreme Court and Federal Circuit precedent insofar as Karnas provides that, when a statute or regulation changes while a claim is pending before VA or a court, whichever version of the statute or regulation is most favorable to the claimant will govern unless the statute or regulation clearly specifies otherwise.  Accordingly, the rule adopted in Karnas no longer applies in determining whether a new statute or regulation applies to a pending claim.  Id.  

However, none of the above cases or General Counsel opinions prohibit the application of a prior regulation to the period on or after the effective date of a new regulation.  Thus, the rule that the Veteran is entitled to the most favorable of the versions of a regulation that was revised during his appeal allows application of the prior versions of the applicable diagnostic codes at 38 C.F.R. § 4.71a to the period on or after the effective dates of the new regulations.  

In determining whether the Veteran is entitled to a higher rating, the Board must consider (1) whether an increased rating is warranted under the "old" criteria at any time on or after August 28, 2003 (the date of receipt of his claim); and (2) whether an increased rating is warranted under the "new" criteria for other disabilities of the thoracolumbar spine at any time on or after September 26, 2003 (the effective date of the amended regulation).  

The effective date of any rating assigned under the revised schedular criteria may not be earlier than the effective date of that change; the Board must apply only the earlier version of the regulation for the period prior to the effective date of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (West 2014) (where compensation is awarded pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue).  

In the March 2007 statement of the case, the Veteran was provided notice of the amended regulations and given a 60-day opportunity to submit additional evidence or argument.  Therefore, there is no prejudice to the Veteran for the Board to consider these new regulations in this decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Regarding musculoskeletal system ratings generally, raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination, and 38 C.F.R. § 4.59 provides that consideration be given to painful motion.

The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14.  The guidance provided by the Court of Appeals for Veterans Claims (CAVC), then called the Court of Veterans Appeals, in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

1)  Old Criteria

Prior to September 26, 2003, disabilities manifested by limitation of motion in the thoracic (dorsal) and lumbar spine were evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5291-92 (2002).  Specifically, evaluations of 10, 20, and 40 percent were assigned for slight, moderate, and severe limitation of motion of the lumbar spine, respectively.  

In addition, lumbosacral strain was evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  A zero percent rating was warranted if the condition was manifested by slight subjective symptoms only, and a 10 percent rating was warranted if there was characteristic pain on motion.  If there was muscle spasm on extreme forward bending, or loss of lateral spine motion, unilateral, in the standing position, a 20 percent rating was warranted.  The highest available schedular evaluation, 40 percent, was warranted where the condition was severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint spaces, or with some of these characteristics with abnormal mobility on forced motion.

2)  "New" Criteria

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Notes appended to the rating formula for diseases and injuries of the spine specify that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id., Note (2).  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Id., Note (3).  Further, the term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation" provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees.  Id., Notes (2) and (4).  

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id. 

It is very important to note that these criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine." Id.; 68 Fed. Reg. 51,455 (August 27, 2003) (Supplementary Information).

3)  Analysis - Old and "New" Criteria

The Veteran seeks a rating in excess of the currently assigned 20 percent rating for his low back pain with degenerative changes.  In order to receive a higher evaluation of 40 percent under the old criteria, the Veteran would need to show a severe limitation of lumbar spine motion, or listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint spaces, or with some of these characteristics with abnormal mobility on forced motion.   In order to receive a higher evaluation of 40 percent under the "new" criteria the Veteran would need to show forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  The Veteran has not presented any evidence suggesting favorable ankylosis of his entire thoracolumbar spine; therefore the Board focuses its "new" criteria analysis on forward flexion of 30 degrees or less.  

Nearly all statements by the Veteran regarding his back address the pain he is experiencing as a result, including his August 2003, November 2003, and November 2004 statements.  In March 2006, the Veteran stated he had arthritis in his back, and in March 2007, the Veteran stated he is entitled to a 40% rating for his low back.  In July 2009, the Veteran submitted a VA Form 9 outlining his pain, as well as activities that were limited because of his pain, such as lifting, bending, driving and walking.  Of particular note for the new rating criteria, the representative's January 2010 informal hearing presentation acknowledges, and does not dispute, that the Veteran's thoracolumbar spine forward flexion was 60 degrees, which places the Veteran squarely in the 20 percent disability rating category.

During the course of this appeal, the Veteran has had five back-related VA examinations.  The November 2003 examination diagnosed the Veteran with mechanical low back pain, and an associated lumbar x-ray noted aligned vertebra with mild degenerative change at the L4/L5 and L5/S1 levels, with no spondylolysis or spondylolisthesis.  The radiologist generally characterized the Veteran's x-ray as having minor abnormality.  The September 2004 VA examination was to clarify the November 2003 examination, and the examiner stated the examination of the Veteran's back was unchanged.  

In May 2008, the Veteran's VA examination noted no listing and diagnosed the Veteran with lumbar degenerative disability disease.  X-rays of the Veteran's lumbar spine noted mild disc space narrowing and vertebral endplate spurring present at both L4-5 and L5-S1, with the remainder of the spacing being well maintained.  There was also a suggestion of possible chronic unilateral spondylolysis at L5 on the left without spondylolisthesis, as well as arthritic changes of the facet joints, mainly at L5-S1.  The radiologist concluded that there were degenerative findings in the lower lumbar spine without evidence of any acute osseous abnormality or instability.  

The Veteran's June 2009 examination also noted no listing.  X-rays noted a minor loss of disc height at L4-L5, with marginal osteophytosis present at all lumbar levels.  The radiologist's overall impression was spondylotic change throughout the lumbar spine, greatest at L4-L5, and osteoarthritic change in the lower lumbar spine.  The radiologist's primary diagnostic code was minor abnormality.  

The Veteran has had his thoracolumbar spine forward flexion measured during multiple VA examinations.  In November 2003 and September 2004, the Veteran's forward flexion was measured to be 45 degrees.  In May 2008, the Veteran's forward flexion was measured to be 70 degrees, thereafter 60 degrees in June 2009, and 70 degrees in June 2014.  In all of these examinations, the VA examiner reviewed the Veteran's medical records, discussed the Veteran's medical history, and used medical expertise to examine the Veteran.  Further, nowhere in the record of the Veteran's low back injury are there measurements that contradict these observations by VA examiners.  

Under the old criteria, there is no evidence of severe limitation of lumbar spine motion, as the Veteran's lowest level of forward flexion was 45 degrees.  To assess this, the Board notes that normal range of motion for forward flexion is 90 degrees.  The Veteran could reach 45 degrees, or half of normal.  This would seem at most to be moderate disability, as opposed to severe.  The Veteran retained half of normal motion.  As the Board finds that forward flexion of 45 degrees is not comparable to severe limitation of motion, it therefore finds that an increased rating is not appropriate under the old criteria.  

The Board has also reviewed the Veteran's medical treatment records and examinations for evidence of spinal listing, Goldthwaite's sign, marked limitation of forward bending in the standing position, as well as loss of lateral motion, and finds no evidence in the record to suggest these conditions.  The Board acknowledges that the Veteran has had osteoarthritic changes in his lumbar spine, but highlights that those changes are characterized by radiologists as minor.  Further, none of those changes are associated with the aforementioned conditions, or abnormal mobility on forced motion, as required by the old rating criteria.  Thus, the Veteran's disability would warrant no more than a 20 percent under the old criteria. 

Under the new criteria, the question becomes one based on the degrees of motion the Veteran is limited to.  As noted above, he underwent several VA examinations since the regulatory change in September 2003. They show that his forward flexion has been well more than the 30 degrees or less required for the next higher rating.  Rather, his forward flexion has been between 45 and 70 degrees.  It is clear from the record that the VA examiners used medical expertise to conduct testing consistent with the VA's rating criteria.  The examiners were clear in stating the Veteran's range of motion.  Thus, a rating in excess of 20 percent is not warranted under the new criteria. 

In deciding the thoracolumbar spine portion of this appeal, the Board has considered whether the Veteran is entitled to higher evaluations for separate periods based on the facts found during the appeal period, as well as the different rating criteria.  Here, the evidence shows that the disability has remained relatively stable throughout the appeal, and applying different rating criteria leads to the same disability rating.  Specifically, the Veteran's thoracolumbar spine range of motion showed improvement as early as 2008, and appears to have remained in its relatively improved condition since that time. Therefore, there is no need for staged ratings. 

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating, but found that such referral is not warranted.  See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Veteran's service-connected thoracolumbar spine disability is contemplated and reasonably described by the rating criteria discussed above.  In this regard, the Veteran's disability has manifested within the ranges of motion contemplated by the rating criteria, as well as the symptoms outlined above.  Accordingly, the Board finds that a comparison of the Veteran's thoracolumbar spine disability with the schedular criteria does not show that it presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2014).  Consequently, the Board finds that the available schedular evaluation is adequate to rate this disability.  

The Board finds, therefore, that under the old rating criteria the Veteran's thoracolumbar spine disability is moderate, without generally severe symptoms as required under DCs 5292 and 5295 for a rating increase to 40 percent.  38 C.F.R. § 4.71a (2002).  

The Board also finds that the Veteran's thoracolumbar spine disability has been characterized by forward flexion greater than 30 degrees, and not the 30 degrees or less required for a rating increase to 40 percent.  38 C.F.R. § 4.71a (2014).  
B.  Left and Right Lower Extremity Radiculopathy

The Veteran's left lower extremity radiculopathy (LLER) was service-connected at a 10 percent rating as of August 2003, the date of the Veteran's increased rating claim for his low back.  The Veteran's right lower extremity radiculopathy (RLER) was service-connected at a 10 percent rating in June 2009.  In June 2014, the Veteran's LLER and RLER disability ratings were increased to 20 percent as a result of the Veteran's inextricably intertwined mechanical low back pain issue.  At that time, however, the Veteran did not receive the maximum evaluation for these disabilities provided by the rating schedule.  The Board, therefore, will review the evidence surrounding the Veteran's assigned disability ratings back to August 2003, the date of service connection for the intertwined mechanical low back disability.   

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2014).  

Neuritis, cranial or peripheral, is characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 (2014).  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

Neuralgia, cranial or peripheral, is characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2014).  

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

As early as June 2002, the Veteran stated he had burning in his left thigh, which he reported as beginning at his knee, and radiating upward.  In July 2002, the Veteran reported good strength in his lower extremities, as well as reflexes.  In August 2002, an examiner could not find evidence of L2-S1 radiculopathy, or confirm the presence or absence of left lateral femoral neuropathy.  In December 2002, the Veteran continued to report a burning sensation in his left thigh.  In July 2003, the Veteran's legs were again examined, with no mention of radiculopathy; however, in September 2003, November 2003, January 2004, and March 2004, the Veteran reported burning pain in his left thigh which had existed for 20 years.  In August 2006, the Veteran reported feeling weaker in his arms and legs, with a significant reduction in function.  In January 2007, the Veteran reported that the pain from his back radiated down toward his legs if he stood for too long, and in June 2008, the Veteran reported an RLER issue, which in October 2008 he stated was not previously an issue.  

In June 2008, the Veteran received an electromyogram (EMG) of the right lower extremity which noted radiculopathy, and the Veteran was diagnosed with mild radiculopathy in a June 2009 VA examination.  In a November 2010 examination, the Veteran reported back pain when he stands or tries to walk for a few minutes, and that occasionally the pain would radiate to the right and left leg.  Finally, in June 2014, the Veteran received another back examination.  This examination again diagnosed the Veteran with radiculopathy, with mild constant pain, and moderate intermittent pain, paresthesias and/or dysesthesias, and numbness.  Overall the examiner characterized the Veteran's LLER and RLER as moderate.  Between November 2010 and June 2014, there are no other medical records which address the severity of the Veteran's LLER and RLER.

As above, in all of these examinations the VA examiner reviewed the Veteran's medical records, discussed the Veteran's medical history, and used medical expertise to examine the Veteran.  

The Veteran's LLER was rated at 10 percent as of August 2003, the Veteran's associated low back date of claim.  There is nothing in the Veteran's medical record which suggests to the Board that a rating higher than 10 percent is required, and the Veteran has not made any statements regarding his condition that suggest to the Board his LLER was entitled to a rating greater than 10 percent.  The Board finds most probative the Veteran's June 2009 examination which diagnosed the Veteran with radiculopathy (in concert with the June 2008 EMG), as well as his November 2010 examination in which he stated that the pain would occasionally radiate down to his legs.  The Board finds these examinations, as well as the statements by the Veteran, which describe wholly sensory symptoms, most consistent with a mild, or 10 percent, rating.  

Consistently, the Board finds the RO's subsequent 20 percent LLER rating consistent with the evidence.  In short, the June 2014 VA examination is clear that the Veteran's condition is moderate, and there is no other evidence in the record to suggest the Veteran's condition is greater than moderate, to include statements by the Veteran.  The June 2014 VA examination is the most probative evidence.  Therefore, the Board finds that the Veteran's 10 percent rating from August 26, 2003 to June 13, 2014, is appropriate, and also finds the Veteran's 20 percent rating from June 13, 2014, forward, is appropriate.  

Regarding the Veteran's RLER, the Board's conclusions are similar.  The Board finds the June 2009 examination to be the first time the Veteran is diagnosed with mild RLER, though the presence of radiating symptoms was previously identified.  The Board also notes that the October 2009 rating decision which granted that rating and effective date was unappealed by the Veteran, suggesting to the Board the Veteran's concurrence with the rating and effective date.  Given the June 2009 mild RLER diagnosis, and the lack of evidence of any disagreement by the Veteran, the Board finds the 10 percent rating and June 27, 2009, effective date appropriate.  

Similar to the Veteran's LLER, the only evidence of an RLER increased rating between June 2009 and June 2014 is the November 2010 examination in which the Veteran stated the pain would occasionally radiate down to his legs.  Again, the Board finds this evidence consistent with a mild, or 10 percent, rating, not indicative of the higher moderate, or 20 percent rating.  Therefore, the Board finds that the Veteran's 10 percent rating from June 27, 2009 to June 13, 2014, is appropriate.

Finally, the Board also finds the Veteran's RLER 20 percent rating from June 13, 2014, to present, is appropriate.  There is no evidence of the Veteran's condition being moderately severe, as required for a 40 percent rating, nor any allegations by the Veteran (in the form of statements in support of claim or notices of disagreement) that it is moderately severe.  In short, the June 2014 VA examination is clear that the Veteran's condition is moderate, and there is no other evidence in the record suggesting otherwise.    

In deciding the LLER and RLER portion of this appeal, the Board has considered whether the Veteran is entitled to higher evaluations for separate periods based on the facts found during the appeal period.  Here, the available evidence shows that the staged disability ratings already applied by the RO are appropriate.  

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating, but found that such referral is not warranted.  See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Veteran's service-connected LLER and RLER is contemplated and reasonably described by the rating criteria under DC 8520.  In this regard, the Veteran's disability has manifested within the criteria, including pain, paresthesias and/or dysesthesias, and numbness.  Accordingly, the Board finds that a comparison of the Veteran's LLER and RLER disabilities with the schedular criteria does not show that it presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2014).  Consequently, the Board finds that the available schedular evaluation is adequate to rate this disability.  


ORDER

An initial rating in excess of 20 percent for the service-connected mechanical low back pain with degenerative changes of the lumbosacral spine is denied.  

Initial ratings for the service-connected LLER in excess of 10 percent from August 26, 2003, to June 13, 2014, and in excess of 20 percent from June 13, 2014, are denied.  

Initial ratings for the service-connected RLER in excess of 10 percent from June 27, 2009, to June 13, 2014, and in excess of 20 percent from June 13, 2014, are denied.  


REMAND

The Board finds that additional substantive development, as outlined in the paragraphs below, is necessary prior to further appellate consideration of the claim on appeal.

The Veteran filed a TDIU claim on January 31, 2005.  In August 2005, the RO issued a rating decision granting the Veteran's TDIU claim effective April 1, 2005.  The Veteran submitted a notice of disagreement in August 2005 stating that he should have been granted TDIU from January 1, 2004, due to his annual income being $4,485.00, which indicated he was unable to secure or follow substantially gainful employment.  After a January 2007 statement of the case, the Veteran submitted a VA Form 9 which presented the same arguments regarding a January 1, 2004, effective date for his TDIU.  The VA Form 9, however, was untimely.  

Regardless, the Board again notes that a claim for TDIU is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran asserted that he was no longer able to work in part because of symptomatology associated with his low back during the time period the Board reviewed for an increased low back rating, to include left and right lower extremity radiculopathy.  As evidence of a representative statement, the Board directs the RO to a statement by the Veteran in an October 2004 statement in support of claim in which the Veteran stated he could not work much longer, and was not capable of the work he did as a watch and clock repairman.  

The Veteran met the TDIU schedular criteria prior to April 1, 2005, which is the current effective date for the Veteran's TDIU disability rating.  The RO appears to have denied an earlier TDIU effective date based largely on a lack of documentation verifying the Veteran's income.  Given Rice, and that the Veteran's TDIU claim was inferred in the August 2003 claim for an increase for the back disability, the Board must remand the issue of TDIU to the RO for readjudication upon the additional development detailed below.

Accordingly, the case is REMANDED for the following action:

1. Obtain documentation verifying the Veteran's income for the time period from August 1, 2003, to March 31, 2005.  

2.  Readjudicate the Veteran's earlier effective date TDIU claim after ensuring that any other development deemed warranted is complete.  If any benefit sought is not granted to the Veteran's satisfaction, the Veteran should be furnished a statement of the case and afforded the opportunity to respond.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


